1. Religious freedom in Pakistan
The next item is the debate on seven motions for resolutions on religious freedom in Pakistan.
author. - Madam President, Pakistan's inability to develop a strong and enduring democracy has impacted - quite severely, in my view - on religious freedom in that country. Successive leaders have used Islam to justify repression of minorities and justify autocracy, particularly of a military nature, although recent government efforts to remedy this must be recognised.
Pakistan's constitution, although nominally upholding religious freedom, still allows for laws such as the blasphemy laws, which are discriminatory towards non-Muslims, and the persecution of Shia and Ahmadiyya minorities is a common feature. The emphasis on religious identity that was the basis for the foundation of Pakistan, and its creation, sadly appears to foster a climate of intolerance and often even violence towards those outside the religious mainstream.
The proliferation of Deobandi madrasahs, preaching messages of hatred against the West, has created an environment in which extremism and fundamentalism flourish and too many EU citizens - including from my own country, the UK - have gone through their clutches. The clearest manifestation of this is the Pakistani Taliban, a terrorist movement whose intentions were again made only too clear recently in the, mercifully failed, Times Square bomb plot in New York.
I fear personally that nothing will change in Pakistan until that country develops an education and political system that truly supports the principles of religious freedom, tolerance and equality.
author. - Madam President, my group, ALDE, welcomes the measures taken in the interests of religious minorities by the government of Pakistan since November 2008, and supports the efforts of the Federal Minister for Minorities in establishing a network of local inter-faith harmony committees to promote dialogue between religions.
Nevertheless, much needs to be done along the road towards genuine religious freedom in Pakistan. Reports and surveys carried out by independent agencies reveal that minorities in Pakistan are deprived of basic civil liberties and equal opportunities in jobs, education and political representation.
The legal provisions are dangerously vague and continue to be open to misuse, which affects people of all faiths in Pakistan. We know also that women in Pakistan face domestic abuse, including physical and psychological abuse. Much, therefore, remains to be done.
Madam President, our resolution on Pakistan consistently raises concerns, which we see resulting especially from the laws on blasphemy. At the same time, however, we are keen to acknowledge the excellent developments that have taken place under the present government in Pakistan, and we encourage the country to continue with the democratic policy of reform that respects the rights of minorities.
Shahbaz Bhatti, the first minister for minority affairs in Pakistan's history, has this past week been a guest of the Group of the European People's Party (Christian Democrats). We greatly value his work and the reforms that the government has made. The list of improvements is impressive: a quota of 5% for minorities in public office, the recognition of minority festivals and places in the future senate, to mention just a few.
The most inspiring project is the grassroots Interfaith Harmony committees, if they succeed in alleviating tensions between different groups in the country and thus prevent the recruitment of terrorists. It is a significant act of peace whose impact will radiate far and wide. This unarmed peacekeeping work is the best possible war against terrorism, because it gets to grips with its very causes. If success is achieved in this, it will be worthy of a peace prize. I would like to say to Mr Tannock that this is, at the same time, the very education system that he called for.
As representatives of a community based on liberty, equality and tolerance, we are obliged to condemn discriminatory practices even if they occur far beyond the borders of the Union. The removal of representatives of religious minorities from the electoral register, as happened in 2007 in Pakistan, is certainly one such practice. Furthermore, pursuant to Article 260 of the Constitution of Pakistan, the country's citizens are divided into two categories: Muslims and non-Muslims. A recent requirement now means that a note about religious identity also has to be included in passports. A group which suffers particular discrimination in Pakistan is the Ahmadiyya community, which the Pakistani authorities do not even allow to take part in public assemblies or to engage in publishing.
The law on the crime of blasphemy and the death penalty it carries also affect religious minorities in particular. The Council of the European Union should place this subject on the agenda for relations with Islamabad as a matter of urgency. After all, under the Cooperation Agreement signed six years ago between the European Union and Pakistan for the years 2007-2013, Pakistan is receiving EUR 200 million from the EU budget.
Recent events in Pakistan have shown that the country is ready for profound changes to its system. I hope that just as in the case of the long-awaited revision of the constitution, which was at last carried out, it will soon also be possible to amend other legislation which clearly discriminates against Pakistan's minorities.
Madam President, freedom of religion is not guaranteed in Pakistan. In 2009, an increase in violent attacks against religious minorities has been observed, and that includes murders.
In addition, nearly 80% of people from minority groups live below the poverty line. However, this is not the only problem with regard to the violation of human rights in Pakistan: other issues include a restriction on freedom of assembly, threats against civil society organisations, the arrest of trade unionists, kidnappings and the murder of journalists.
Since Pakistan declared its support for the war against terrorism waged by the United States, hundreds, if not thousands, of people suspected of having links with terrorist groups have been arbitrarily detained: arrests without warrant, detentions with no legal basis or access to a lawyer, detentions in unspecified locations, forced disappearances, ill-treatment and torture.
In the only prison in Lahore, 4 651 prisoners were held in 2009, while the prison has a capacity of only 1 050 prisoners. Violence against women continues to increase: rapes, suicides, acid attacks and women being burned. I would need not two minutes or two hours but two whole days to describe the ordeal suffered by young girls and women in Pakistan.
It is within this context that this House, which is concerned about respect for women, freedom of conscience and human rights, is preparing to use its new power of veto for the conclusion of a readmission agreement between the European Union and Pakistan, thus demanding additional guarantees on the conditions for the implementation of such an agreement on the readmission of Pakistani nationals and Afghans who have transited through Pakistan.
author. - Madam President, as an international socialist, I strongly defend the right of each individual to freedom of religious belief and practice, on the basis that the fundamental rights of others are not transgressed. The people of Pakistan, and even more so the religious minorities, are, at the present time, caught between the institutional bigotry of the Pakistani state and, in some regions, the ultra-reactionary and obscurantive forces of the Taliban.
There is, of course, a fundamental contradiction in right-wing groups in this European Parliament claiming to stand for freedom and human rights in Pakistan, while supporting the war in Afghanistan which is having a severe spill-over effect into Pakistan with very detrimental consequences. The slaughter of civilians in Afghanistan by NATO forces and by Western-supplied armaments in Pakistan, apart from being criminal in itself, can push some civilians into the arms of the reactionary groups.
At the heart of the crisis in Pakistan are the feudal capitalist structures under which enormous levels of poverty flourish at the present time. Neither the corrupt elite in Pakistan, represented by the present government, nor the main opposition party, have any answers for the people. Independent organisations representing working people and the poor are critical. The Progressive Workers Federation is one such organisation whose half a million members are trying to rebuild strong social traditions to unite working people, cross national and religious lines, and unite men and women. This is the future direction that Pakistan needs to take.
Madam President, we must take a critical but also a very objective and discerning approach to Pakistan, which is an important ally. Pakistan is an Islamic country and we must respect that. It was founded by the Muslims from British India because of their religious affiliation, in the same way that India was founded by Hindus. Both countries have had minorities from the beginning and both have developed a great tradition of tolerance. This respect for all religious minorities and, in particular, for Christians, must be reinforced. I believe that we can put the emphasis on this. Who will support the cause of Christians, if Europe, a continent which is almost completely Christian in nature, does not?
We are under a very special obligation but, at the same time, we must make it clear that we respect the leading and often constructive role which Pakistan has played and can continue to play in the Islamic world.
on behalf of the ALDE Group. - Madam President, blasphemy laws in Pakistan, as various colleagues have pointed out, are easily abused by extremists as an excuse to use violence against religious or non-religious minorities. Of course, freedom of religion is important, but freedom from religion is also important.
These blasphemy laws in a society in which freedom of expression is repressed in the name of religion pose another risk; last Wednesday, a court in Pakistan banned the social networking site Facebook in the country. The Pakistani Telecom authority instructed all Internet providers to block the website. The measure was taken to prevent people from learning about alleged insulting remarks on Islam or the prophet Mohammed. A cartoonist took the initiative to call on people to produce drawings of the Prophet to resist pressures such as that brought upon the popular series South Park, which led to edits in the programme.
Facebook, as well as on-line services and platforms, are an important virtual passage to the rest of the world. It opens up sources of information and contact for Pakistanis and allows them to engage in an exchange of ideas; especially the young generation of Pakistanis can be enlightened through the Internet, as school materials often contain discriminatory and one-sided language. Criminalising free speech is not an effective way of allowing Pakistani society to deal with diversity. Cartoonists, journalists and citizens should be able to speak their minds freely even if that means insulting some people.
Challenges to free speech are not exclusively found in Pakistan; in Europe, we face serious challenges to open debate as well. Threats to journalists, cartoonists and artists are becoming more common and they challenge our liberal, democratic societies. Self-censorship is becoming more common and politicians, cartoonists and journalists now need protection against death threats.
Let us be inspired to stand for freedom of expression in the European Union, but also in Pakistan and the world over. It is the best remedy against extremism.
The 2008 elections restored democracy and civilian government in Pakistan, although that democracy is not completely stable.
A number of decisions made by the Pakistani authorities on questions of religious liberties are worthy of respect, but it would seem that further measures are now needed. Making it possible for people from religious minorities to take up work in the federal sector, recognition of their holidays and the establishment of a National Minorities Day are a step towards the stabilisation and democratisation of the country. It should, however, be pointed out that there are still no precisely defined rights which protect minorities, which can lead to bizarre situations like the handing down of a 25-year prison sentence to a Christian couple for touching the holy book of the Qur'an with unclean hands.
Some religious communities are still being persecuted, and it is also disturbing to note the effective implementation of regulations based on Sharia law in rural areas, especially in the north of the country. We should continue to give financial support to the defenders of human rights in Pakistan and urge the Pakistani authorities to give their citizens full rights to religious freedom.
Madam President, I agree with much of what has been said in connection with violations of human rights in Pakistan.
I would particularly like to highlight the situation of the Ahmadiyya Muslims and the persecution to which they are subjected. This takes the form of habitual persecution, cold-blooded murder, discrimination and harassment at all levels of society. It continues to take place, despite the fact that improvements were promised by both the previous and the current governments. Such improvements have not been forthcoming, and the persecution continues.
It is time for the international community and the EU to wake up and take action to put a stop to the violations of human rights that are continually taking place in Pakistan.
When the state of Pakistan was established in 1947, its founder, Mohammad Ali Jinnah, said these memorable words: 'We are starting with the fundamental principle that we are all citizens and equal citizens of one State.' These are empty words these days, especially for the estimated 15 million Christians living in Pakistan. They are surrounded by a pervasive atmosphere of intimidation and threat, both in the cities and in the countryside, and even in the capital, Islamabad.
Sadly enough, the Pakistani legal system condones the precarious position of the country's indigenous Christians. This is the result of the historical process of creeping Islamification of Pakistani society since the late 1970s which has led to the alarming deterioration in the legal status of Pakistan's Christian community.
In specific terms, we are talking about the testimonies and blasphemy laws of the 1980s, legal instruments which have effectively outlawed Christianity, as testimony given by a non-Muslim in a trial is worth only half as much as testimony given by a Muslim - and that is if the judge wishes to hear evidence from a Christian in the first place!
The blasphemy laws pose even more danger to Pakistani Christians. They prescribe life imprisonment for desecration of the Qur'an and the death sentence for derogatory remarks about Islam and the Prophet Mohammed. In short, a Christian in Pakistan can suddenly end up on death row if any Muslim testifies against him!
Madam President, ladies and gentlemen, that has created an almost unbearable atmosphere of fear and uncertainty. Hundreds of Pakistani Christians vegetate in prison for years without access to any legal process. I therefore urge the Council and the Commission to link any form of aid to the Pakistani Government to the urgent abolition of this pernicious discrimination against the country's religious minorities.
Madam President, the constitution of Pakistan differentiates between Muslims and non-Muslims, thereby enabling discrimination on the basis of religion. In this context, it is important to recall that in December 2009, President Asif Ali Zardari reiterated the pledge of the PPP (Pakistan People's Party) to uphold the rights of minorities to be treated as equal citizens.
Unfortunately, reports and surveys done by independent agencies reveal that minorities in Pakistan are deprived of basic civil liberties and equal opportunities in jobs, education and political representation. So, the overall picture concerning religious freedom in Pakistan, even without going into the details, is controversial and gives a lot of ground for concern.
I would also like to stress the contradiction between the Pakistan Government's commitment to freedom of religion and its leading role in the organisation of Islamic countries in endorsing their 'Combating Defamation of Religion' agenda at the United Nations. In this context, I would like to recall the EU Council conclusion of 16 November 2009 on the relationship between international human rights law, which protects individuals and groups of individuals, and the concept of defamation of religion.
Colleagues, I would like to remind you all that we are going to be short of time this afternoon, and everybody that goes over time detracts from the number of one-minute catch-the-eye interventions that we will be able to take.
(PL) There is an American saying that there are no free lunches. Meanwhile, we should be saying that European Union aid cannot be given for free and that we cannot give EUR 200 million without wanting anything in return. Let us want something! We should at least want respect, for example, for similar standards to those which are, for us, a kind of moral, ethical and political beacon. The situation in which for many years now in Pakistan, there has been persecution of people of creeds other than Islam - and most of them are Christians - is absolutely unacceptable. We often talk about the affairs of different minorities, not necessarily religious minorities, in Europe and the world. Let us now defend the Christian minority and other religious minorities in Pakistan although, of course, this is not the only problem facing a country troubled by serious political conflicts and which, unfortunately, faces the prospect of destabilisation.
(HU) If we examine the Pakistani situation, we are faced with two incontrovertible facts. First, Pakistan is a key strategic player in the fight against terrorism. We must do everything possible to ensure that the safety of European citizens is not in danger. Secondly, Pakistan takes a different view of religious and ethnic minorities when compared to the view based on the values affirmed by Europe and by advanced liberal democracies. Europe cannot remain silent if other states grossly violate human rights and, therefore, we must express our concern even if one of our strategic partners is concerned. The European Union can take credible steps with regard to third countries only if it addresses satisfactorily the problems of religious and national minorities on its own territory. It must be clear throughout the world that one of the core values of the EU is the high level of protection given to human and minority rights, which the Union considers first of all to be binding on itself, or would say that it ought to regard these as binding on itself. Only then can we effectively demand that our partners make similar advances or steps on the path towards them.
(PL) We welcome the fact that Pakistan is engaged in the fight against international terrorism, but this circumstance must not obscure other, very drastic facts, which show that in this country, drastic violations of the rights of religious minorities, especially Christians, are being committed.
Every so often, indeed very often, information reaches us of further attacks, beatings, threats and even murders, including the burning alive of Christian people only because they are Christians, including women and children. This kind of information gives rise to a question. Why is this happening in a country which plays such a significant role in international relations and in the fight against terrorism? Well, it is happening because, unfortunately, the authorities in Pakistan are, to a considerable degree, responsible for creating an atmosphere which encourages such things, by unsuitable legislation on blasphemy and by not reacting to inappropriate actions of the law enforcement agencies and the judicial system in Pakistan.
We must expect fundamental change, including from the European Union and its institutions, in relation to such conduct.
(DE) Madam President, around 75% to 80% of all those suffering religious persecution worldwide are Christians. We in the European Parliament are fighting specifically for human rights throughout the world. For me, religious freedom is a central concept of our human rights policy. Therefore, I regret that those on the left and the liberal left in the European Parliament often join together to keep silent about the fate of Christians.
At the same time, I am pleased that we are jointly tabling a resolution today about the dreadful situation in Pakistan. Of the 156 million people in Pakistan, 95% are Muslims, around 3% Christians and around 2% Hindus. As a Christian, I would like to focus once again on the situation of the Pakistani Christians, who are subjected to severe persecution. Anyone who allows violent attacks on Christians to take place must receive a response from the civilised world. Therefore, the EU should introduce a criterion in its development policy and economic cooperation which covers this issue and allows sanctions to be applied if necessary.
We now move to the catch-the-eye part of the debate. I have had far more requests than we can accommodate. We are only meant to have two minutes. I am going to take four speakers.
(DE) Madam President, in the case of any country, it is important to consider its origins and whether the developments in the area of human and minority rights are moving in the right direction. As head of the European Union monitoring mission during the last elections two years ago, I made several recommendations and I am pleased to see that the country has begun implementing some of them. These include ratifying the International Covenant on Civil and Political Rights - this has not only been signed, but has evidently also now been ratified - and also the UN Convention against Torture. It is good that there is now a minister in place who is responsible ex officio for minority issues and who will gradually attempt to overcome discrimination.
Among other questions, that of the Ahmadis has also been raised. One of my recommendations was that next time, they should be taken off their separate electoral register and incorporated into the main electoral register. I believe that this would be a specific measure which would help to bring an end to discrimination against this minority.
(FI) Madam President, I would like to say that I, too, met the minister for minority affairs here this week. I was convinced that he was trying to establish mutual understanding among religious groups. He too, however, was unable to answer the question of why Pakistan, even though it is in the UN and is a member of the Human Rights Council, has, in its role in the organisation of Islamic countries, very strongly defended a new international code to combat blasphemy and the defamation of religion. This surely cannot be an ideal way to promote mutual understanding between religious groups.
I would hope that the European Union will take firmer action internationally in this matter to prevent such new laws, which jeopardise the implementation of human rights, from entering into force. The United States of America has been a lot more active than the European Union in this matter.
(PL) Madam President, the situation in Pakistan is developing dynamically and we are receiving conflicting information, and we have to observe the situation there very carefully, so as not to make a mistake. It is good that the government of Pakistan has adopted certain measures in the interests of religious minorities, such as guaranteeing minorities 5% of jobs in the public sector. It is good that the government of Pakistan has reserved, or has promised to reserve, seats in the Senate for minorities, including women representing minority groups.
Nevertheless, something must be done. Both the government of Pakistan and the authorities in Pakistan must do something about the law against blasphemy, which carries the death penalty in Pakistan and is often used to justify censorship, criminalisation, persecution and, in some cases, the murder of members of political, racial and religious minorities. The authorities in Pakistan must do something about the Penal Code, which provides for the death penalty for all people guilty of and convicted for blasphemy.
In a country which is receiving help from the European Union, and in the 21st century, killing people in this way must not be allowed. Thank you very much.
(RO) After nearly nine years of military dictatorship, the elections held in Pakistan in 2008 heralded the start of a process of democratisation in this country. Unfortunately, Benazir Bhutto was assassinated a few weeks prior to the elections. The Pakistan People's Party, which she headed, won these elections. Although minorities in Pakistan face a number of problems, several positive measures have been initiated under the leadership of the current government. Intercultural dialogue has been promoted, a 5% quota has been set for minorities in the federal administration and some Muslim public holidays have been recognised. The Pakistani Government's commitment to give seats to minorities in the Senate is to be commended. I would finally like to emphasise the particularly important role played by Pakistan in the fight against terrorism and extremism.
Madam President, honourable Members, the European Union has been closely following the situation regarding religious minorities in Pakistan. Pakistan's constitution recognises freedom of religion and provides that the State will protect the rights of minorities.
Recently, Pakistan has made progress: this includes the adoption of constitutional amendments, strengthening the role of elected assemblies in Pakistan, and institutional developments in the area of human rights, in particular, the establishment of a Ministry of Human Rights and a Ministry of Minorities. In addition, an independent National Commission of Human Rights is being set up.
Moreover, Pakistan ratified the International Covenant on Civil and Political Rights and the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. This is a step in the right direction, provided that these instruments are implemented effectively. Nevertheless, Pakistan should redouble its efforts to ensure better integration of religious minorities, including the Christian minority, within social, economic and political institutions. Pakistan's international reputation has been tarnished by incidents such as that which took place last year in Gojra, when seven Christians were burned alive when extremists attacked a church and people's homes, as well as attacks on Shi'ite Muslims and discrimination against Ahmadis.
With regard to the rights of religious minorities, the EU has consistently used political dialogue with Pakistan in order to raise human rights issues, and has also taken diplomatic steps on a number of occasions. In addition to this, since 2007 the EU has maintained a dialogue on human rights within the framework of the Cooperation Agreement with Pakistan, which makes provision for a regular dialogue on governance and human rights.
During these discussions, the EU has always insisted on respect for individual rights and minority rights. As part of that dialogue on human rights, the EU has also repeatedly raised the issue of the application of the blasphemy laws with the government of Pakistan. In absolute terms, it seems that most of the defendants are Muslims, but I am aware that the blasphemy laws have often been used against religious minorities, and that false accusations have been made as a way of settling personal scores or for reasons of financial greed. The last meeting of the Joint Committee took place on 25 March 2010, preceded the day before by the meeting of a subgroup on governance, human rights and migration.
On that occasion, the issue of minorities in Pakistan was raised. At the same time, we did not hesitate to mention Pakistani concerns over the situation regarding religious minorities here at home, in Europe.
The European Union also plans to raise these issues at the next meeting with Pakistan, on 4 June this year. Much of Pakistan's population has no access to education and is ignorant of the basic rules of social behaviour. Through the cooperation aid provided by the European Commission, priority has been given to improving access to basic education in the context of Pakistan's politics and education. I am hopeful that in the medium term, this will lead to a more tolerant attitude towards the concept of religious freedom.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - Reportedly, Pakistan has the harshest blasphemy laws in the world. The exercise of the rights to free expression and religion can result in imprisonment and death. Section 295B and C of Pakistan's Penal Code criminalise derogatory remarks regarding the Koran and the Prophet, providing for punishments of life imprisonment, and death, respectively. Section 298 punishes the deliberate wounding of religious feelings, and sections 298A, B and C penalise derogatory remarks of holy figures and places, and outlaw the religious group of Ahmadis (who consider themselves Muslim). Freedom of religion includes the freedom to believe in any religion and the freedom not to believe in any religion. Pakistan's minister for minority affairs announced yesterday that amendments are being prepared to stop the misuse of the blasphemy laws. I believe these laws should be repealed, as any modified text will only be a legacy of the past and allow for continued violence and discrimination.
In recent years, the Pakistani Government has adopted a series of measures which clearly demonstrate a certain sensitivity to the situation of national minorities. These include the appointment of Shahbaz Bhatti as federal minister for minorities, a 5% quota for public sector workers and the commitment to representation for religious minorities in the Senate, to name but a few. These efforts must be encouraged. However, many more steps need to be taken to improve the situation of religious minorities.
I believe that one key element in this is to review the provisions on offences committed against religions, known as the Blasphemy Law. The possibility of abusing the provisions of this law has created a climate of intolerance which has encouraged religious violence, discrimination, intimidation and persecution of religious minorities. Apart from the legal aspect, it is important for the government to adopt decisive measures to prevent violence. The promotion of tolerance is the key to protecting religious minorities in Pakistan.
European civilisation as we know it today would not be possible without religious freedom. The search for something which goes beyond the individual must go hand in hand with toleration. The path to God - and also the path from God - is different and unique for each individual. If nothing else, we have learned this during the two thousand years of Christianity in Europe. This experience has been long and painful, purchased with the lives of millions of innocent people. We Europeans therefore have the right to tell others not to take that path. Therefore, we will always, and in every country, condemn the perpetration of violence and the murder of innocent people, especially now, when it involves our ally and friend.